Exhibit AGREEMENT AND PLAN OF MERGER Dated as of November 2, 2009, Among THE BLACK & DECKER CORPORATION, THE STANLEY WORKS and BLUE JAY ACQUISITION CORP. Table of Contents TABLE OF CONTENTS Page ARTICLE I The Merger SECTION 1.01. The Merger 1 SECTION 1.02. Closing 2 SECTION 1.03. Effective Time 2 SECTION 1.04. Effects 2 SECTION 1.05. Charter and Bylaws 2 SECTION 1.06. Board of Directors and Officers of Surviving Company 2 ARTICLE II Effect on the Stock of the Constituent Corporations; Exchange of Certificates SECTION 2.01. Effect on Stock 3 SECTION 2.02. Exchange of Certificates; Book-Entry Shares 4 ARTICLE III Representations and Warranties of Stanley and Merger Sub SECTION 3.01. Organization, Standing and Power 7 SECTION 3.02. Stanley Subsidiaries 8 SECTION 3.03. Capital Structure 8 SECTION 3.04. Authority; Execution and Delivery; Enforceability 10 SECTION 3.05. No Conflicts; Consents 11 SECTION 3.06. SEC Documents; Undisclosed Liabilities 12 SECTION 3.07. Information Supplied 14 SECTION 3.08. Absence of Certain Changes or Events 15 SECTION 3.09. Taxes 16 SECTION 3.10. Benefits Matters; ERISA Compliance 17 SECTION 3.11. Litigation 19 SECTION 3.12. Compliance with Applicable Laws 19 SECTION 3.13. Environmental Matters 20 SECTION 3.14. Contracts 21 SECTION 3.15. Properties 22 SECTION 3.16. Intellectual Property 22 SECTION 3.17. Labor Matters 22 SECTION 3.18. Brokers’ Fees and Expenses 23 SECTION 3.19. Opinions of Financial Advisors 23 SECTION 3.20. Merger Sub 23 SECTION 3.21. No Other Representations or Warranties 23 Table of Contents ARTICLE IV Representations and Warranties of Black & Decker SECTION 4.01. Organization, Standing and Power 24 SECTION 4.02. Black & Decker Subsidiaries 24 SECTION 4.03. Capital Structure 25 SECTION 4.04. Authority; Execution and Delivery; Enforceability 26 SECTION 4.05. No Conflicts; Consents 27 SECTION 4.06. SEC Documents; Undisclosed Liabilities 28 SECTION 4.07. Information Supplied 30 SECTION 4.08. Absence of Certain Changes or Events 30 SECTION 4.09. Taxes 32 SECTION 4.10. Benefits Matters; ERISA Compliance 33 SECTION 4.11. Litigation 35 SECTION 4.12. Compliance with Applicable Laws 36 SECTION 4.13. Environmental Matters 36 SECTION 4.14. Contracts 37 SECTION 4.15. Properties 37 SECTION 4.16. Intellectual Property 38 SECTION 4.17. Labor Matters 38 SECTION 4.18. Brokers’ Fees and Expenses 39 SECTION 4.19. Opinion of Financial Advisor 39 SECTION 4.20. No Other Representations or Warranties 39 ARTICLE V Covenants Relating to Conduct of Business SECTION 5.01. Conduct of Business 39 SECTION 5.02. No Solicitation by Stanley; Stanley Board Recommendation 49 SECTION 5.03. No Solicitation by Black & Decker; Black & Decker Board Recommendation 51 ARTICLE VI Additional Agreements SECTION 6.01. Preparation of the Form S-4 and the Joint Proxy Statement; Stockholders Meetings 54 SECTION 6.02. Access to Information; Confidentiality 56 SECTION 6.03. Required Actions 57 SECTION 6.04. Stock Awards 58 SECTION 6.05. Indemnification, Exculpation and Insurance 60 ii Table of Contents SECTION 6.06. Fees and Expenses 61 SECTION 6.07. Certain Tax Matters 62 SECTION 6.08. Transaction Litigation 63 SECTION 6.09. Section 16 Matters 63 SECTION 6.10. Governance Matters 63 SECTION 6.11. Public Announcements 63 SECTION 6.12. Stock Exchange Listing 63 SECTION 6.13. Employee Matters 64 SECTION 6.14. Obligations of Merger Sub 65 SECTION 6.15. Assistance in Financing Efforts of Stanley 65 SECTION 6.16. Bylaws of the Surviving Company 65 ARTICLE VII Conditions Precedent SECTION 7.01. Conditions to Each Party’s Obligation to Effect the Merger 65 SECTION 7.02. Conditions to Obligations of Black & Decker 66 SECTION 7.03. Conditions to Obligation of Stanley 67 ARTICLE VIII Termination, Amendment and Waiver SECTION 8.01. Termination 68 SECTION 8.02. Effect of Termination 69 SECTION 8.03. Amendment 69 SECTION 8.04. Extension; Waiver 70 SECTION 8.05. Procedure for Termination, Amendment, Extension or Waiver 70 ARTICLE IX General Provisions SECTION 9.01. Nonsurvival of Representations and Warranties 70 SECTION 9.02. Notices 70 SECTION 9.03. Definitions 71 SECTION 9.04. Interpretation 74 SECTION 9.05. Severability 74 SECTION 9.06. Counterparts 75 SECTION 9.07. Entire Agreement; No Third-Party Beneficiaries 75 SECTION 9.08. Governing Law 75 SECTION 9.09. Assignment 75 SECTION 9.10. Specific Enforcement 75 SECTION 9.11. Waiver of Jury Trial 76 iii Table of Contents Annex AIndex of Defined Terms Exhibit AForm of Charter of Surviving Company Exhibit BArticles Amendment Exhibit CGovernance Matters iv Table of Contents AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of November 2, 2009, among THE BLACK & DECKER CORPORATION, a
